DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed on Sept 29, 2021 have been fully considered but they are not persuasive.  Regarding claims 1,4 and 20, Applicant argues that the prior art (US 2020/0092037 to Wang) explains that it describes a specific constellation modulation that is carried out for the combined signal in which the response signal ACK/NACK  and the first information are combined, and argues that the prior art thus fails to teach modified constellation transmitting for a HARQ feedback.  However, precisely because the prior art to transmit a bias as well as ACK/NACK it uses a different (i.e., a modified) constellation.  Fig.5A, 5B and 5C illustrate various modified constellation as different from conventional (‘normal”) constellation. For example, in Fig.5B, the signal points in the constellation are located in the corner of each quadrant as different from a normal constellation where the signal points are generally located in the middle of each quadrants.  Regarding claims 5 and 10, applicant argues that the second prior art (US 2017/0346605 to Chendamarai Kannan) fails to teach modified constellation transmitting for a HARQ feedback.   However, the second prior art was introduced to establish that HARQ may be transmitted sPUCCH (which is also called slot-based sPUCCH). Note that the primary prior art already teaches a modified constellation transmitting for a HARQ feedback, as discussed above.    Applicant fails to present why the second prior art would not have been combined with the primary prior art. 
	For the above reason the rejection of claims 1,4,5 and 20 are sustained. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
3.	Claim(s) 1,4,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2020/0092037).
Claim 1. 
Wang et al discloses a method performed by a wireless device for
transmitting Hybrid Automatic Repeat Request (HARQ) feedback,
comprising:
for an uplink transmission to be transmitted on an uplink channel, applying a modified modulation constellation (see Fig.5B)  for a HARQ feedback, the modified modulation
constellation having a modified Acknowledgment/Non-Acknowledgment (ACK/NACK)
assignment as compared to a normal modulation constellation (Fig.5A) having a normal
ACK/NACK assignment (ACK in the 1st quadrant of Fig.4 is moved toward the right corner on the circle in Fig.5, and NACK in the 3rd quadrant of Fig.4 is moved toward the left corner on the circle in Fig.5); and
transmitting (1620) HARQ feedback in the uplink transmission according to the
modified modulation constellation.

Claim 4. 
Wang et al discloses  configuring the wireless device to use the modified ACK/NACK assignment when transmitting HARQ feedbacks in uplink transmissions on a plurality of physical channels.  Paragraph [0004] describes a plurality of uplink physical channels. 

Claim 20. 

a memory configured to store instructions and processing circuitry configured to execute the instructions (paragraph [0160] describes using software executed by a processor); wherein the wireless device is configured to:
for an uplink transmission to be transmitted on an uplink channel, applying a modified modulation constellation (see Fig.5B)  for a HARQ feedback, the modified modulation
constellation having a modified Acknowledgment/Non-Acknowledgment (ACK/NACK)
assignment as compared to a normal modulation constellation (Fig.5A) having a normal
ACK/NACK assignment (ACK in the 1st quadrant of Fig.4 is moved toward the right corner on the circle in Fig.5, and NACK in the 3rd quadrant of Fig.4 is moved toward the left corner on the circle in Fig.5); and
transmitting (1620) HARQ feedback in the uplink transmission according to the
modified modulation constellation.

Claim Rejections - 35 USC § 103
4.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0092037) in view of Chendamarai Kannan (US2017/0346605). 
Wang et al discloses all the claimed subject matter, as discussed above, except for transmitting HARQ feedbacks in for uplink transmissions on slot-based short physical uplink control channel (sPUCCH).    Chendamarai Kannan teaches ePUCCH may carry an ACK/NACK in a HARQ feedback transmission.  See paragraph [0071].   Thus, it would have beed obvious to one skilled in the art prior to the filing of the present application to transmit HARQ feedback on a sPUCCH as taught by Chendamarai Kannan. 
Allowable Subject Matter
5.	Claims 2,3,6,8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 11-19,30  are allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/            Primary Examiner, Art Unit 2632